Citation Nr: 0508845	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
chronic left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
request for compensation under 38 U.S.C.A. § 1151 for a 
chronic left eye disability purportedly resulting from VA 
medical treatment.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in November 2003.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the RO, in December 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

The Board also finds that a remand is in order so as to 
obtain additional information as to the current nature of any 
left eye disability, to include a medical opinion as to 
whether any chronic left eye disability was the product of 
medical treatment accorded the veteran in 2000 by or under 
the auspices of VA. 

With regard to VCAA compliance, the Board notes that the 
veteran has not properly been provided with specific notice 
of the VCAA's requirements, to include the statutory and 
regulatory criteria that must be satisfied in order to 
establish his claim, the evidence of record, the evidence 
still needed to support his claim, and which portion of the 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA will attempt to obtain on his 
behalf, as it relates to his claim.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [notice requirement of the 
VCAA requires that VA must notify a claimant of any evidence 
that is necessary to substantiate the claim, as well as which 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for producing].  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The Board has also determined that such further development 
should encompass additional development of the evidentiary 
record.  In particular, the Board has found that the veteran 
should be afforded a VA ophthalmologic examination, in order 
to ascertain whether any current left eye disability is 
chronic in nature and, if so, whether it is the product of, 
in that it was either caused or aggravated by, treatment 
accorded the veteran by or on behalf of VA.  See 38 U.S.C.A. 
§ 1151.  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran as to 
all obligations and responsibilities 
incumbent upon both VA and the veteran 
with regard to his claim, to include, but 
not limited to, the criteria for 
establishing his claim, what evidence is 
of record, what evidence is still needed, 
and what information and evidence is to 
be provided by the claimant and what 
portion is to be provided by VA.

2.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for his left eye disability 
since 2001.  Upon receipt of such 
information, along with duly executed 
authorizations for release of medical 
records if needed, the RO should request 
that all health care providers identified 
by the veteran furnish legible copies of 
all medical treatment accorded him 
beginning since 2001.

3.  Following receipt of evidence 
furnished in response to the above, the 
veteran should be accorded a VA 
ophthalmologic examination, in order to 
ascertain whether a current left eye 
disability is chronic in nature.  The 
examiner should be specifically requested 
to render an opinion, based on his 
examination of the veteran and the 
medical record associated with the claims 
file, as to whether it is at least as 
likely as not that a current and chronic 
left eye disability was either caused or 
aggravated by VA treatment and/or by 
treatment accorded the veteran under VA 
auspices.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner, for his 
or her review and referral, prior to this 
examination.

4.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  This SSOC should set 
forth all laws and regulations pertinent 
to the VCAA (38 U.S.C.A. § 5103 et seq.; 
38 C.F.R. § 3.159).  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




